Citation Nr: 1703820	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  01-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2011, for the grant of service connection for chronic kidney disease, associated with low back strain.

2.  Entitlement to an initial rating in excess of 60 percent for chronic kidney disease, associated with low back strain. 

3.  Entitlement to an effective date earlier than March 24, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with bilateral diabetic induced cataracts.

4.  Entitlement to an effective date earlier than March 24, 2010, for the grant of service connection for peripheral neuropathy with radiculopathy, left lower extremity associated with diabetes mellitus type II with bilateral diabetic induced cataracts.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with bilateral diabetic induced cataracts prior to January 16, 2015, and a rating in excess of 40 percent thereafter. 

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy with radiculopathy, left lower extremity associated with diabetes mellitus type II with bilateral diabetic induced cataracts prior to January 16, 2015, and a rating in excess of 40 percent thereafter.

7.  Entitlement to a rating in excess of 40 percent for low back strain.

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2001 (back), April 2014 (lumbar radiculopathy right and left lower extremities), October 2014 (kidney and kidney effective date) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
With respect to his claim for an increased rating for a low back strain, in a September 2004 decision, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case was returned to the Board.  In a February 2007 decision, the Board granted an increased rating of 40 percent prior to November 1, 2005.  The Board denied the Veteran's claim for an increased rating greater than 40 percent, beginning November 2, 2005, for the service-connected lumbar spine disability.  The Veteran appealed the decision as to the denial of the increased rating issue above 40 percent for a lumbar spine disorder to the United States Court of Appeals for Veterans Claims (Court).

Pursuant to an October 2008 Court Order and Joint Motion to Vacate, the Court vacated the Board's decision as to the increased rating issue for a lumbar spine disorder and remanded this issue for compliance with specific instructions.

Upon return of the case to the Board, in a November 2009 decision, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case was returned to the Board.  In a March 2012 decision, the Board again denied the Veteran's claim for an increased rating greater than 40 percent for the service-connected lumbar spine disability.  However, the Veteran once again appealed the Board's decision to deny the increased rating issue to the Court.

Pursuant to an October 2012 Court Order and Joint Motion for Remand, the Court vacated the Board's decision as to the claim for increase and remanded this issue for compliance with specific instructions.  The Board once again remanded the Veteran's claim in August 2013.  The RO issued a supplemental statement of the case in April 2014 and February 2015, and the appeal is again before the Board.

In addition, the Veteran's representative has raised the issue of entitlement to SMC based on housebound status.  See November 2014 statement.  Entitlement to SMC is an 'inferred issue' in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Thus, this issue is properly before the Board for appellate consideration.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to effective dates earlier than March 24, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity and for the grant of service connection for peripheral neuropathy with radiculopathy, left lower extremity; entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to January 16, 2015, and a rating in excess of 40 percent thereafter, entitlement to a rating in excess of 20 percent for peripheral neuropathy with radiculopathy, left lower extremity prior to January 16, 2015, and a rating in excess of 40 percent thereafter, and entitlement to special monthly compensation (SMC) based on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 21, 2011 (years after the Veteran's separation from service), the RO received the first formal or informal inferred claim for service connection for a kidney disability. 

2.  The RO subsequently granted service connection for chronic kidney disease, secondary to use of (nonsteroidal anti-inflammatory drugs) NSAIDs for his back pain, effective February 2, 2011 (the date of a VA Genitourinary Examination report that noted impaired renal function). 

3.  The effective date for service connection is January 21, 2011, the date of the inferred claim for service connection for a kidney disability, even though evidence prior to this point demonstrated elevated creatine levels. 

4.  Throughout the period on appeal, the Veteran's chronic kidney disease has not resulted in persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 milligrams (mg), creatinine of 4 to 8 mg, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

5.  For the entire period of the appeal, the service-connected low back strain is shown to be manifested by a disability picture that more nearly approximated that of severe lumbosacral strain and severe intervertebral disc disease with recurring attacks and intermittent relief.

6.  For the entire appeal period, there is no objective evidence of pronounced intervertebral disc syndrome disease; incapacitating episodes due to the disc disease lasting a duration of at least 6 weeks during a 12 month period, or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of January 21, 2011, for service connection for chronic kidney disease, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
  
2.  For the entire period on appeal, the criteria for a rating in excess of 60 percent for chronic kidney disease, associated with low back strain have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, 4.115a, Diagnostic Code (DC) 7530 (2016).

3.  For the entire appeal period, the criteria for the assignment of a rating in excess of 40 percent for the service-connected low back strain have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a including DCs 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  

Moreover, the Board attempted to obtain records from the Social Security Administration (SSA).  The SSA informed the VA that no medical records were available to send because there are no medical records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his kidney in February 2011, November 2011, and June 2014.  He was afforded VA examinations for his spine in September 2000, May 2004, November 2005, and March 2014.  A June 2010 VA examination was previously determined to be inadequate by the Court.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's chronic kidney disease and low back strain since the most recent VA examinations.  

With respect to the March 2014 VA examination, the Board is cognizant that the VA examination did not address concerns raised in Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  However, in this case the Board finds that this error is nonprejudicial.  This is because ratings higher than 40 percent for the spine only consider whether the service-connected back disability is ankylosed or not.  So, to the extent an examination is inadequate, only because it fails to document some types of range of motion measurement, the Board finds this inadequacy is nonprejudicial.  The March 2014 VA examination clearly shows some range of motion, which inherently demonstrates a lack of ankylosis.  The fact that we do not have the other measurements required under Correia will not change the fact that the back is clearly not ankylosed.  Therefore an additional remand to get a new examination would be futile.

The Board finds the examinations together to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).
 
A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101;  38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute 'informal claims' for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).
 
On January 21, 2011 (years after the Veteran's separation from service), the RO received the first formal or informal inferred claim for service connection for a kidney disability.  Specifically, the RO inferred a disability claim noting that the Veteran's outpatient treatment reports showed elevated creatinine levels in June 2010 and August 2010, and BUN Levels were 19 and 20.  It was requested that a VA examination be conducted to evaluate for nephropathy.  A February 2, 2011 Genitourinary Examination was completed and the Veteran was diagnosed with impaired renal function.  In a June 2014 VA examination the Veteran's disability was related to his lumbosacral strain, specifically medication he had used to treat his back disability. 
 
The RO, in an October 2014 rating decision, subsequently granted service connection for chronic kidney disease, secondary to NSAIDs used for back pain, effective February 2, 2011 (the date of a VA Genitourinary Examination report that noted impaired renal function). 
 
The Veteran asserts that service connection for a kidney disability should be effective back to 2010 when treatment records show elevated creatine levels.  In this regard, the Court has explicitly stated that the 'mere presence' of a diagnosis of a specific disorder in a VA medical report 'does not establish an intent on the part of the veteran' to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323; 38 C.F.R. § 3.155. Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008). 
 
The first evidence of a claim is the January 21, 2011 disability claim inferred by the RO.  Although the Veteran filed a May 2010 claim for an increase for his diabetes mellitus, he made no mention of kidney issues at that time.  The first evidence reflecting kidney issues is June 2010 and August 2010 outpatient treatment reports which noted elevated creatinine levels.  Chronic kidney disease is diagnosed in a September 2010 VA treatment record. 

The Board notes that the controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The Board notes, in this case, that the Veteran's claim, even though self-initiated by the RO, was received after the medical evidence demonstrates the Veteran was experiencing kidney problems.  Thus, in this case, the later date, is the date the claim for service connection was raised (January 21, 2011).   

The effective date for service connection is January 21, 2011, the date of the inferred claim for service connection for a kidney disability, even though evidence prior to this point demonstrated elevated creatine levels. 
 
III.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Chronic Kidney Disease

In an October 2014 rating decision, the RO granted service connection for chronic kidney disease and assigned a 60 percent initial rating pursuant to DC 7530.  The Veteran claims that the current rating does not accurately reflect his disability. 

Diagnostic Code 7530 provides that chronic kidney disease requiring regular dialysis is to be rated as renal dysfunction.  Renal dysfunction resulting in constant albuminuria with some edema, or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a (2016).
 
Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Veteran underwent a VA examination in February 2011.  The Veteran reported symptoms of severe lethargy, weakness, and anorexia.  He denied recent weight loss or gain.  A physical exam noted that the Veteran is well developed, well nourished, did not have acute distress, and was a reliable historian.  The Veteran denied being on dialysis.  An examination of his skin noted no edema.  Diagnostic and clinical tests reflected normal BUN and elevated creatine of 1.48, 1.55, and 1.56.  In a November 2011 medical opinion the VA examiner noted that the Veteran's HTN and NSAID use was more likely to lead to his chronic kidney disease and therefore it is less likely as not that the current chronic kidney disease is related to the Veteran's condition of diabetes mellitus.

In a June 2014 VA examination, it was noted that the Veteran did not require regular dialysis.  The VA examiner indicated that the Veteran had renal dysfunction.  However, it was noted that he did not have any signs or symptoms due to renal dysfunction.  The VA examiner indicated that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The VA examiner noted that the Veteran did not have kidney, ureteral or bladder calculi.  It was noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Laboratory studies reflected normal BUN, creatinine of 1.59, and normal urinalysis.  Specifically, his proteinuria (albumin) result was normal.  It was noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The VA examiner stated that the Veteran's kidney condition does not impact his ability to work. 

Throughout the period on appeal, the Veteran's chronic kidney disease has not been shown to warrant a rating in excess of 60 percent.  Specifically, the Veteran has not been shown to have persistent edema and albuminuria with BUN of 40 to 80 mg%.  Nor has the Veteran's creatinine levels been shown above 4 mg%.  Moreover, the Veteran has not been shown to have generalized poor health characterized by lethargy, weakness, weight loss, or limitation of exertion.  The Board notes the Veteran's complaints at his February 2011 VA examination at which he reported symptoms of severe lethargy, weakness, and anorexia.  He denied recent weight loss or gain.  While he reported these symptoms, the treatment records and June 2014 VA examination do not support this finding.  In fact, at the most recent June 2014 VA examination it was noted that he has not required dialysis and was not noted to have signs and symptoms of renal dysfunction.  Accordingly, a rating in excess of 60 percent under Diagnostic Code 7530 is not warranted.  38 C.F.R. § 4.115a.

In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 60 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Strain

During the pendency of the Veteran's appeal, changes were made twice to the Schedule for Rating Disabilities as it applies specifically to disabilities of the spine. One revision was effective beginning on September 23, 2002 and the other on September 26, 2003.  The Board considers all versions of the regulations and applies the version most favorable to the claimant but can only apply the revised regulations beginning on the effective date of the respective revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under 38 C.F.R. § 4.71a , and prior to September 26, 2003, Diagnostic Code 5289 provided that favorable ankylosis of the lumbar spine was assigned a 40 percent rating and unfavorable ankylosis of the lumbar spine was assigned a 50 percent rating. 

Under 38 C.F.R. § 4.71a , and prior to September 26, 2003, ratings for limitation of motion of the lumbar spine were assigned under Diagnostic Code 5292.  Severe limitation of motion was assigned a 40 percent rating. 

Under 38 C.F.R. § 4.71a , and prior to September 26, 2003, Diagnostic Code 5295 provided ratings for lumbosacral strain.  A 40 percent rating was assigned for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. 

Prior to September 23, 2002, Diagnostic Code 5293 provided for assignment of a 60 percent rating for pronounced intervertebral disc syndrome (IVDS); with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Severe, moderate, and slight IVDS were assigned 40, 20, and 10 percent ratings, respectively. 38 C.F.R. 
§ 4.71a  (2002). 

Revised effective September 23, 2002, Diagnostic Code 5293 provided that IVDS was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25  separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method resulted in a higher rating.  A 60 percent rating was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a  (2002). 

Note (1) explained that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. 

Note (2) directed the rater that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. It also directed the rater to evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

The revision effective September 26, 2003 did away with most of the different criteria for evaluating differently diagnosed spine conditions and created a General Formula for Diseases and Injuries of the Spine (General Formula) to be used unless IVDS is evaluated based on incapacitating episodes.  Ratings for IVDS based on incapacitating episodes did not substantively change from the September 23, 2002 revision.  Diagnostic Codes remained distinct but were renumbered from 5235 to 5243, with 5243 designated for IVDS.  The term "thoracolumbar spine" replaced the "lumbar spine" and "dorsal spine" terminology.  The General Formula ratings applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

For a veteran who does not have a service-connected cervical spine disability, the highest rating available under the General Formula is 50 percent rating, which is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 
§ 4.71a , Diagnostic Codes 5235-5243 (2016). 

Note (1) again directed the rater to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note (2) (see also Plate V.) defined normal range of motion of the spine for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6  (2016).

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
  
Analysis
  
Service connection for minimal lumbosacral strain was granted in August 1970 and assigned a noncompensable evaluation.  The evaluation was increased to 10 percent in the now appealed March 2001 rating decision.
 
In June 2006, the RO increased the evaluation for the service-connected low back strain.  For the period from August 30, 2000 to November 1, 2005, the evaluation for the service-connected low back strain was increased to 20 percent.
 
For the period beginning on November 2, 2005, the evaluation for the Veteran's service-connected low back strain was increased to 40 percent.
 
In a February 2007 decision, the Board assigned an increased rating for the service-connected low back strain from 20 percent to 40 percent disabling effective on August 30, 2000, which was the date of the Veteran's claim for an increased evaluation.  The Board's decision denied an increased evaluation in excess of 40 percent for the entire period of the increased rating claim.
A March 2007 rating decision implemented the Board decision and assigned a 40 percent rating to the spine disability from August 30, 2000.

As indicated, the Veteran was assigned the maximum rating available under the "old" Diagnostic Code 5295.  A higher rating is not available under that code.  It is also shown that the Veteran has been in receipt of the maximum schedular rating for loss of range of motion throughout the period on appeal.  Such precludes the assignment of a higher rating under "old" Diagnostic Code 5292 and "new" General Rating Formula for Diseases and Injuries of the Spine.  In both instances,  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The only avenue for assigning a higher rating is if ankylosis were shown or if the Veteran had IVDS that met the requirements for a higher (60 percent) rating.

During a September 2000 VA examination, the Veteran recounted the history of his back injury.  He described sustaining a low back injury in a mortar blast in Vietnam. Since that time, he reported having pain in his lower back.  He described the pain as a constant pain that was aggravated by any movements, stepping up and down, and prolonged standing.  He rated the pain as a 10 on a scale of 10.  He denied any incontinence.  The Veteran thought he might have had some epidural injections in the past to relieve the pain.  He reported having occasional numbness in the feet, bilaterally, along with tingling.  He complained of having intermittent radiation of pain into the right leg.
 
On examination, the Veteran had mild difficulty getting on and off the examination table.  The low back was nontender to palpation. Straight leg raises were positive, bilaterally, while sitting, worse on the left.  While supine, his straight leg raises were positive at 30 and 20 degrees on the right and left leg, respectively.  Muscle strength was 5/5 on the left and 4/5 on the right. Sensation was intact.  The Veteran's gait was slow, but normal.  He was able to squat with extreme difficulty holding onto the examination table.  He was able to walk on his tiptoes and his heels with difficulty.  He had approximately 40 degrees of anterior flexion with pain; 10 degrees of extension with pain; 20 degrees of lateral bend, bilaterally, with pain.  His muscle tone and bulk were normal of both the back and lower extremities.  The impression was that of history of chronic lumbosacral spine strain with some possibility of radiculopathy being present.  The examiner noted that there was certainly a restricted range of motion.
 
A September 2000 X-ray report showed that the visualized pedicles were intact and that the sacroiliac joints were normal apart from some minimal sclerosis at the upper left sacroiliac joint.  Disc space narrowing was well marked at the L3-L4 with end plate sclerosis and osteophyte formation both anteriorly and posteriorly.  The remaining disc space heights, vertebral body heights and longitudinal alignments were preserved.  The diagnosis was that of L3-4 advanced spondylosis.
 
During a May 2004 VA examination, the Veteran reported injuring his back twice while in service.  The first injury occurred when he fell off a telephone pole during communication repair training, and the second injury occurred when he was knocked down by a mortar blast in Vietnam.  The Veteran stated that, since that time, he had pain in his neck and lower back, which resulted in the fusion of two vertebrae in his neck.  He has had recurrent pain in his entire spine, recently more pronounced in his low back with occasional tingling in his posterior thighs and lateral legs.
 
He described the pain as a steady-state mild pain.  Once or twice a week the pain would become so severe that he would have to stop all movement.  The severe pain only lasted a few minutes.  Pain was worse with prolonged bending or climbing stairs.  He was prescribed morphine to treat the pain.  His symptoms did not prevent or interfere with any of his activities of daily living.  He used a cane for ambulation assistance and walked with a slight limp with the cane.
 
On examination, the spine appeared normal without any abnormal curvature or palpable spasm.  He had 60 degrees of flexion with pain at the endpoint; 30 degrees of extension with pain at the endpoint; 15 degrees of lateral bending to the right without pain and 10 degrees of lateral bending to the left with pain; 45 and 30 degrees of rotation to the left and right respectively with pain only on the right.  The Veteran had normal lower extremity strength and sensory response throughout. Straight leg testing was fully negative in the sitting position.  In the supine position, the Veteran complained of having pain in the left side of the lower back with elevation of the right leg to 45 degrees.  He also complained of pain in the left side of the lower back with elevation of the left leg to 30 degrees with pain radiating down into the left buttocks.  The examiner noted that the results were slightly inconsistent and suggested some degree of non-physiologic response.
 
An X- ray at that time reflected multilevel spondylosis of the lumbar spine worse at the L3-4 level.  The examiner stated that there was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.
 
A May 2004 MRI report showed normal signal intensity.  The conus terminated normally posterior to the L2 vertebral body.  There was normal alignment of the lumbar spine in the sagittal plane.  There was disc space narrowing at L2-3 that was worse at L3-4.  There was irregularity of the end plates at L3-4 with modic type 2 changes.
 
At L2-3, there was diffuse disc bulge contracting the left exiting L2 nerve root extraforaminally.  Additionally there was ligamentum flavum hypertrophy and facet joint effusions.
 
At L3-4, there was a broad base disc bulge resulting in severe left greater than right neural foraminal stenosis.  Additionally, there was bilateral lateral recess stenosis, ligamentum flavum hypertrophy, and facet joint effusions.
 
At L4-5, there was a broad-based disc bulge, resulting in right greater than left lateral recess stenosis.  Additionally, there was moderate to severe bilateral neural foraminal stenosis.
 
At L5-S1, there was a broad-based disc bulge right eccentric.  Additionally there was bilateral lateral recess stenosis and moderate bilateral neural foraminal stenosis. These findings confirmed the diagnosed multilevel spondylosis of the lumbar spine worse at the L3-4 level.
 
A May 2004 X-ray report showed that spondylosis was seen at L3-4 with vacuum disc phenomenon and complete disc loss.  There were small posterior osteophytes, facet hypertrophy, and mild disc height loss at L2-3.  The vertebral body heights were well maintained.  The diagnosis was that of lumbar spondylosis at L3-4.
 
From May 2004 to June 2006, the Veteran received treatment in a VA medical facility.  In an August 2004 VA medical facility treatment record, the Veteran complained of having an increase in pain over the last year.  He described having pain described as burning, tingling, aching and sharp.  Neither transcutaneous electrical nerve stimulation (TENS), nor physical therapy provided pain relief.  He reported he was unable to get into or out of the bathtub or climb steps in his house. He denied bowel or bladder incontinence or motor deficits.
 
On examination, the Veteran ambulated with a single pole cane.  Straight leg raises were to 60 degrees in both legs.  The Veteran had pain on waist extension, but not flexion.  His pain was out of proportion to palpation over spinous processes.  There was no lumbar paraspinous muscle spasm noted.  The impression was that of spinal stenosis with facet disease and mild disc degeneration.
 
During a November 2005 VA examination, the Veteran complained of having a constant lumbar pain with occasional brief radiation down the right lateral thigh and leg with tingling in some parts of the foot.  The pain was worse with most physical movement or activity.  His pain and stiffness were worse in the morning, but improved slightly with activity.  He denied having any incapacitating episodes in the past year. He accomplished all activities of daily living with some pain.  He had not been employed since 1999, reportedly because of the pain.
 
On examination, the Veteran walked with a cane, limp and slow movement. He used his cane for assistance in getting into and out of a chair and off and on the examination table and reported pain during these movements.  He grimaced during all movement.  The spine curvature was approximately normal, and there was no palpable spasm, either at standing or with any of the tested movements.  He performed 30 degrees of flexion, 15 degrees of extension, 15 and 20 degrees of lateral bending to the right and left respectively, and 15 and 30 degrees of rotation to the right and left respectively.  The Veteran reported having pain throughout the movement process, worse at each of the extremes.  There was no listing of the whole spine to the opposite side when movement was tested.
 
His lower extremity sensory and strength responses were normal.  Straight leg testing in the sitting position was negative.  During straight leg testing in the supine position when his legs were elevated beyond 30-40 degrees, the Veteran complained of pain in the ipsilateral low back with radiation into the ipsilateral leg. Morphine relieved his pain.  The MRI results showed multi-level lumbar spondylosis.  The X-ray results showed moderate to severe degenerative disc disease, greatest at the L3-L4 level.  He did not have any additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.

The Veteran subsequently underwent a June 2010 VA examination.  The Court, in an October 2012 Order and Joint Motion for Remand, found that the VA examination and addendum were inadequate because the VA examiner in several instances contradicted his previous findings.  As such, the results of this examination will not be discussed as they are of low probative value.

The Veteran underwent an additional examination in March 2014.  The Veteran reported that he is unable to do a lot of activities he once did and now must pay people to do these things for him such as wash his car and take care of his yard.  He reported that he could not bend over, cannot do any heavy lifting, and cannot stoop over.  He reported only being able to stand for 10 minutes at a time and then he must sit.  The Veteran stated that he could only sit for 20-30 minutes and then must stand and that he cannot lie on his back to sleep but rather that he must lie on either side. 

Range of motion testing at that time reflected 50 degrees of forward flexion, with painful motion at 40 degrees.  Following repetitive testing, the Veteran was still able to demonstrate 50 degrees of forward flexion.  The VA examiner noted that after repetitive use the Veteran exhibited less movement than normal, weakened movements, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight/lifting.  No ankylosis of the spine was observed.  Although it was noted that the Veteran has IVDS, the VA examiner stated that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  The VA examiner noted that the Veteran used braces, a cane, a walker and a bath chair for his service-connected back. 

A review of the above evidence fails to establish ankylosis of the thorcolumbar spine.  There is no suggestion of such.  The Veteran has retained a range of motion, albeit limited, throughout the appeal period.  There is likewise no indication that the Veteran experiences functional loss akin to ankylosis.  A higher rating under the "old" 5289 or new rating schedule (Diagnostic Code 5235) based on ankylosis is simply not warranted.
 
Additionally, the Veteran's back disability has not been shown to be pronounced IVDS during this period, which precludes a higher disability rating under DC 5293. There is no evidence of pronounced intervertebral disc disease with findings of absent ankle jerk or other persistent neurological findings appropriate to the site of the diseased disc.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that the Veteran's service-connected neurological disabilities are being Remanded below and will only be discussed below to the extent they are applicable to rating of the Veteran's service-connected spine.

A disability evaluation in excess of 40 percent is also not warranted under the former provisions of Diagnostic Code 5293.  There was no showing of pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with absent ankle jerk, or other neurological findings appropriate to the site of diseased disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
 
The Board has also considered the revised provisions of Diagnostic Code 5293. However, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period.
 
The treatment records and VA examination reports show that the Veteran had complaints of back pain with severe limitation of movement.  There is no evidence of any physician prescribed bed rest or incapacitation.  The Veteran has consistently denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  There is no evidence in the treatment records or examination reports that the Veteran's physician had prescribed bed rest and treatment.
 
Accordingly, the Board finds that a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability is not warranted under the revised provisions of Diagnostic Code 5293. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective on September 23, 2002 to September 25, 2003).
 
The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability from September 26, 2003 under the revised rating criteria for spine disabilities in effect on September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

A higher rating is additionally not warranted under Diagnostic Code 5243.  As discussed, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The evidence of record shows that the Veteran reported having no incapacitating episodes in the past 12 months.  The evidence does not establish that the service-connected lumbar spine disability is manifested by the requisite incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The VA treatment records do not show physician-prescribed bed rest.

Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.
 
The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied.

The Board notes that consideration of the Veteran's neurological findings associated with his service-connected spine will not be made at this time as they are being remanded for additional development below. 
 
Other Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an earlier effective date of January 21, 2011, for a grant of service connection for chronic kidney disease, associated with low back strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 60 percent for chronic kidney disease, associated with low back strain is denied. 

A rating in excess of 40 percent for low back strain is denied.


REMAND

Unfortunately, a remand is required to address the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Earlier Effective Dates for Grant of Service Connection Peripheral Neuropathy 

In an April 2014 rating decision the Veteran was granted service connection for lumbar radiculopathy of the right and left lower extremities.  His ratings were essentially combined with his already service-connected peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus type II.  His ratings were increased to 20 percent effective June 24, 2010.  In an April 2015 VA Form 21-0958, the Veteran expressed disagreement with the effective dates assigned.  The Veteran, through his attorney, stated that the effective dates should be August 30, 2000.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2016).

Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Increased Ratings Peripheral Neuropathy and Peripheral Neuropathy with Radiculopathy 

The Veteran underwent a VA examination in March 2014 to evaluate his radiculopathy.  The VA examiner noted that the Veteran had femoral nerve and sciatic nerve involvement in both legs.  The severity of his radiculopathy was described as moderate.  Trophic changes of the lower legs related to his thoracolumbar spine were additionally noted.  Less than one year later, the Veteran underwent an additional VA examination in January 2015.  The VA examiner noted incomplete paralysis, of moderately severe degree, of both the right and left sciatic nerves.  The VA examiner stated that the Veteran's femoral nerves were normal.  No trophic changes were noted. 

The differences between the two examinations, not even one year apart, must be reconciled.  This discrepancy was noted in the Veteran's January 2016 attorney statement.  In order to appropriately rate the Veteran's service connected peripheral neuropathy of the right lower extremity and peripheral neuropathy with radiculopathy of the left lower extremity, an additional VA examination must be provided. 

Moreover,  the Board finds that the claims for increased ratings for the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy with radiculopathy of the left lower extremity are inextricably intertwined with the remanded issues of entitlement to earlier effective dates for the awards of service connection for the disorders.  The Board finds that the appropriate ratings cannot be decided until the effective dates are determined.  



Special Monthly Compensation

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).
 
A TDIU may satisfy the 'rated as total' element of section 1114(s), if the TDIU is awarded for a single disability. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The Veteran was in receipt of a TDIU from September 19, 2006 through January 16, 2015 based on his service-connected low back strain and posttraumatic stress disorder.  He has been awarded an additional 60 percent disability rating for chronic kidney disease.  At this time, the Veteran does not meet the criteria for SMC as his TDIU award was based on more than one disability. 

The Board finds that the issue of entitlement to SMC is inextricably intertwined with the issues of entitlement to higher ratings for his peripheral neuropathy of the right lower extremity and peripheral neuropathy with radiculopathy of the left lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of entitlement to SMC must be deferred until after the outcome of his claims for increased ratings.




Accordingly, the case is REMANDED for the following actions:

1.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to an effective date earlier than March 24, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with bilateral diabetic induced cataracts and for the grant of service connection for peripheral neuropathy with radiculopathy, left lower extremity associated with diabetes mellitus type II with bilateral diabetic induced cataracts must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should this issue be returned to the Board for appellate review.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his neuropathy/radiculopathy of the bilateral lower extremities. The claims file should be made available to the examiner. The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. Any indicated studies should be performed. 
  
The examiner must also assess all neurological abnormalities due to his peripheral neuropathy of the right lower extremity and peripheral neuropathy with radiculopathy, left lower extremity, to include commenting on the overall severity of each.

The VA examiner should be informed that there is inconsistent evidence in the record as to whether the Veteran has peripheral neuropathy of both the sciatic and femoral nerves and the examiner's attention should be directed to the reports of the March 2014 and January 2015 VA examinations.  

The examination report must address the following matter:

Describe the current condition of the Veteran's peripheral neuropathy/radiculopathy.  The examiner should identify each nerve that is impaired and the extent of that impairment.  The VA Examiner should reconcile the differences between the March 2014 and January 2015 VA examinations and whether the Veteran has both femoral nerve and sciatic nerve involvement.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals                                             


Department of Veterans Affairs


